Citation Nr: 1038709	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease L5-S1 to include as secondary to a left hip disorder.

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1976 and 
August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2006 and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board regrettably finds that a remand is necessary.  With 
regards to the issue of service connection for degenerative disc 
disease L5-S1, to include as secondary to a left hip disorder, 
the Veteran had previously requested a hearing before a Veterans 
Law Judge of the Board to be held at the RO, also known as a 
travel Board hearing, in his April 2007 substantive appeal.  
However, he withdrew his hearing request in correspondence dated 
in May 2008.  In August 2010, VA received correspondence from the 
Veteran's representative, which contained an express request from 
the Veteran to be scheduled for a travel Board hearing.  

Turning to the Veteran's claim for service connection for a left 
hip disorder, in an August 2007 rating decision, the RO denied 
service connection for a left hip disorder; the Veteran filed a 
timely notice of disagreement that was received in May 2008.  The 
RO issued a statement of the case, mailed on September 16, 2008, 
which informed the Veteran that he must file a formal appeal 
within 60 days, and that he could complete his appeal with the 
enclosed VA Form 9.  The Veteran did not perfect his appeal in a 
timely manner; a substantive appeal was received on March 16, 
2009.

The Veteran was informed of this jurisdictional defect in a July 
2010 VA letter and was provided an opportunity to respond.  A 
response consisting of a substantive appeal was received by the 
Board in August 2010 indicating that he requested a hearing.  

The Veteran has not been scheduled for his requested hearing, nor 
has he withdrawn the hearing request.  Accordingly, a remand to 
schedule him for his requested hearing is necessary.  See 38 
C.F.R. §§  20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for 
a travel Board hearing before a Veterans Law 
Judge of the Board sitting at the RO as soon 
as it may be feasible.  The RO should send 
notice of the scheduled hearing to the 
appellant and his representative, a copy of 
which should be associated with the claims 
file.

2.  Thereafter, the case should be returned 
to the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



